DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on December 04, 2020 in which claims 1-24 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 07, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanyam et al. WO 2008/154074 A1.

Regarding claims 1, 7, 14 and 19, Subramanyam et al. disclose: A system for providing a distributed standards registry for a federated computing environment, comprising: a plurality of distributed standards registry participants (Subramanyam et al., Figure 1 “'user systems 104") a distributed ontology model library maintained on the plurality of distributed standards registry participants (Subramanyam et al., [0027] - "Any module, sub-component, or portion of the applications 118 and 120, as well as the ontologies 116, 122 and 124, may be executed or stored on any combination of the user systems 104, e.g., a distributed application architecture.”) and storing a plurality of ontology models (Subramanyam et al., [0026] -"federated ontology 116"), each ontology model (Subramanyam et al., "localized ontologies" 122, 124 in Figure 1) containing ontological data that describes federation services based on relationships between components of the federated computing environment (Subramanyam et al., [0026] - "The localized ontologies 122 and 124 may include concepts linked by relationships organized with a different scope or point of view, such as as-buiit vehicle information and as-marketed vehicle information.)”; and a distributed federation broker registry maintained across the plurality of distributed standards registry participants and storing registration information for a plurality of federation brokers, each federation broker providing brokerage services related to at least one federation service described by the plurality of ontology models, (the broker is the semantic router application 118 from Figure 1) wherein a first 
It is noted however, the subject-matter of claim 1 therefore differs from this known system:  a.    - for the feature: that are collectively configured to provide control logic for the distributed standards registry using a consensus voting mechanism to make control decisions - how to provide control logic for the distributed standards registry
b.    - for the feature: a synchronized copy of a distributed ontology model library - how to store the distributed ontology model of Subramanyam et al.

These features do not provide any synergistic effect, so they can be analyzed separately.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, starting from Subramanyam et al. and trying to implement its disclosure will face the above mentioned problems.

a.    Subramanyam et al. is silent how the distributed standard registry control logic is implemented. Using a consensus voting mechanism to make control decisions, as claimed, is merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances (distributed architecture), without the exercise of inventive skill, in order to solve the problem posed.

b.    According to Subramanyam et al., [0027], "Any module, sub-component, or portion of the applications 118 and 120, as well as the ontologies 116, 122 and 124, may be executed or stored on any combination of the user systems 104, e.g., a distributed application architecture." When the person skilled in the art takes the decision to store the ontology 116 (distributed ontology model library from claim 1), it is a straightforward decision to keep the copies synchronized.



For the reasons presented above, the person skilled in the art trying to implement the disclosure of Subramanyam et al. would arrive at the system claimed in claim 1 without using inventive skills.

The same reasoning applies, mutatis mutandis, to the subject-matter of the corresponding independent claims 7, 14 and 19. The additional features of validating, negotiating and facilitating are direct implementations of business/administrative requirements.

Dependent claims 2 - 6, 8 - 13, 15 - 18, 20 - 24 do not contain any allowable features which, in combination with the features of any claim to which they refer.

For claims 2 and 3: P2P is a well known architecture and a straightforward choice for the distributed application architecture of [0027], The replicated storage mechanism, distributed storage mechanism, Blockchain system and Distributed Hash Table system are irrelevant for the system claimed as long as they are not used to store any of the data. Considering a restricted subject-



For claims 4, 5, 8, 9, 10, 16, 17, 21 and 22: authentication and monetization are direct implementations of administrative/business rules and as such cannot add an inventive step. The other additional features of these claims refer to straightforward adaptations to the business model for which the disclosure of D1 Subramanyam et al. is to be implemented.

For claims 6, 11 and 12: Subramanyam et al., [0020] discloses "As systems and data sources are changed or retired, the ontology mappings to the newly added systems are updated rather than altering hard-coded route data routing paths." Validating the new ontology model before storage is a straightforward option.

For claims 13 and 23: ranking between alternatives and using user reviews (potentially to improve the ranking) are standard marketing practices. Their generic use are not novel.

For claims 15 and 20: see Figure 7 of Subramanyam et al.



For claim 24: wether the identification of a (best possible) broker is done at the server side or at the client side (subsequent to receiving a list of possible brokers from the server) is a design choice resulting from the particular implementation circumstances, which has no unexpected effects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
July 31, 2021